Citation Nr: 1131349	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-17 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In February 2005, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

In May 2009, the Board remanded this case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

1.  Since the October 9, 2003 effective date of the grant of service connection for PTSD, that disability has resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; however, this disability does not cause total occupational and social impairment.

2.  Service connection is currently in effect for PTSD, evaluated as 70 percent disabling and ascariasis, evaluated as noncompensably disabling.

3.  The Veteran has an 8th grade education and work experience as a tile setter.  

4.  The weight of the competent, probative evidence indicates that the Veteran as likely as not has been prevented from obtaining and retaining substantially gainful employment as a result of PTSD since the grant of service connection for that disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD have been more nearly approximated from October 9, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU, effective October 9, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, a March 2004 letter provided the Veteran notice regarding what information and evidence is needed to substantiate the underlying claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A November 2005 letter provided him notice regarding what information and evidence is needed to substantiate a claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The claims were last readjudicated in July 2010.

Moreover, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service- connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records and service personnel records, VA treatment records and examination reports, Social Security Administration (SSA) records, and hearing testimony.

In addition, the Board notes that the case was remanded in May 2009 to obtain certain VA treatment records, to associate the Veteran's vocational rehabilitation file with the claims file, and to provide the Veteran with a VA examination.  The relevant VA treatment records were obtained and associated with the claims file along with the vocational rehabilitation file.  The Veteran was provided a VA examination in September 2009.  Accordingly, the requirements of the remand were accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. Factual Background

The Veteran has reported that his PTSD results in memory impairment, concentration problems, hypervigilance, hyperstartle response, trouble sleeping, irritability, anger issues, depression, nightmares, avoidance behaviors, marital problems, intrusive thoughts, fatigue, suicidal ideation, and fear.  He states that there is no way he could work due to PTSD.

VA treatment records reflect ongoing diagnoses of PTSD, chronic and severe and major depression.  Global Assessment of Functioning (GAF) scores (discussed below) range from 45 to 60, with scores primarily in the 50's.  

In July 2004, the Veteran was given a baseline screening for participation in a medical study.  He reported PTSD symptoms, including intrusive recollections, distressing dreams, flashbacks, psychological distress to triggers, physiological reactivity to triggers, avoidance of thoughts or feelings, avoidance of activities/people/places, poor recall of important aspects of trauma, diminished interest in activities, detachment or estrangement, restricted range of affect, sense of foreshortened future, insomnia, irritability/outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated started response.  It was noted that he had severe impairment in social and occupational functioning (which was also noted during follow up reports).  The Veteran wondered if it would be "better off if I were dead."  It was noted that he had a markedly depressed mood.  The diagnoses were PTSD and major depression.  

A doctor's note from July 2004 indicated that the Veteran suffered from a disability that prevented him from having the capacity to serve on a jury.  

The Veteran was afforded a VA examination in August 2004.  He reported being unemployed since January 2003 secondary to arthritis.  He complained of increased anger and irritability, intrusive thoughts, anxiety, avoidance, anhedonia, restricted affect, detachment/isolation, hypervigilance, depression, fatigue, and concentration difficulties.  He also noted that sometimes he feels he would be "better off dead", but that he would not harm himself.  According to the Veteran, when he did work he had to work alone because he could not get along with other people.  He reported having a close supportive relationship with his wife and that he loves his children very much but feels very emotionally detached from them.  He had no interest whatsoever in initiating or maintaining any relationships outside of his immediate family.  Mental status examination revealed the Veteran to be adequately groomed, cooperative and appropriate.  He was oriented in all spheres.  Affect was flat and mood congruent.  The Veteran's speech rate was slower than normal, but rhythm, volume, and tone were within normal limits.  Speech content was logical and goal directed and free of overt delusions, but was remarkable for themes of feeling misunderstood and untrusting towards others.  He denied audio and visual hallucinations, as well as suicidal and homicidal ideations.  Insight appeared grossly intact.  The examiner diagnosed PTSD, chronic, moderate and major depressive disorder, recurrent; and assigned a GAF score of 50.  The examiner commented that the Veteran currently experiences extreme social isolation and continued difficulties managing his anger.

In November 2005, the Veteran reported that he was sad that his best friend (a fellow veteran) was moving to Florida.  Also in November 2005, a VA physician's assistant reported that the Veteran was not suited to employment at that time.  According to the physician's assistant, the Veteran was experiencing spontaneous bone fractures secondary to long term steroid use and had ongoing PTSD issues which would further impact his ability to function in an employment situation.  

In January 2006 the Veteran endorsed increased depression and it was suggested that he consider an inpatient program due to the intractable nature of his mood.  The next month he reported a steadily improving mood, but that his nightmares had increased.

In March 2006, a Unit Chief at a VA Medical Center reported that the Veteran was not able to work due to his PTSD symptoms and would not be encouraged by the writer to return to work due to his PTSD symptoms.  In April 2006, the Veteran's VA therapist also noted that he was unable to work due to PTSD and chronic pain from auto immune disease.  

In April 2006, the Veteran submitted an application for a TDIU.  He reported that he had been self employed working 60 to 80 hours a week until July 2003.  He also reported that he had an 8th grade education.  

In September 2006, the Veteran complained of insomnia related to a PTSD exacerbation.  He reported having low energy, difficulty concentrating, depressed mood, occasional passive suicidal ideation, hypervigilance, and nightmares.  It was noted that the Veteran lived with his wife and kept in contact with all of his children.  The eldest daughter recently moved back in with the family.  Mental status examination was notable for intermittent eye contact, slight tremor in extremities, positive psychomotor retardation, speech soft but otherwise normal rate and rhythm, mood depressed, affect blunted, thought process linear and goal directed, thought content without audio or visual hallucinations or plans of self harm.  Insight was good and in regards to judgment it was noted that the Veteran was compliant with treatment recommendations.  He was also fully oriented to place and situation.  The Axis I diagnoses were PTSD, major depressive disorder, and rule out delirium due to general medical condition.  A GAF score of 50 was assigned.

Mental status examination later that month was positive for psychomotor retardation, depressed mood, and constricted affect.  Thought process was linear and goal directed, and thought content continued to include passive suicidal ideation with no intent.  He also reported visual hallucinations, such as thinking he sees a cup of water and reaching for it to take a drink only to realize it is not there.  He was not experiencing audio hallucinations.  Insight and judgment were good.  

In November 2006, it was noted that the Veteran became very angry this past Sunday and threw a chair on a table.  Mental status examination revealed a fine bilateral tremor at rest.  The Veteran had intermittent eye contact.  Speech rate was decreased and prosody was constricted.  Affect was blunted in range and the Veteran was discouraged appearing.  His mood was very frustrated, depressed, and irritable.  Thought content was remarkable for no current suicidal ideation.  

In February 2007, the Veteran reported having daily thoughts of suicide with thoughts of driving his car into an abutment or tree; mainly he passively wished "it would all be over."  He had no intention of killing himself.  At the time of examination, he was severely depressed and his speech had a decreased rate and constricted prosody.  Affect was labile with a blunted range; the Veteran was miserable appearing.  Thought process was logical and coherent, and thought content included passive suicidal ideation but no current active suicidal ideation with intent.

In May 2007, the Veteran reported damaging a new refrigerator by throwing a teapot across the room and hitting it.  He stated that he never struck his wife but that sometimes he fills with anger at her expressions of disappointment with his performance.  

In October 2007, the Veteran again reported passive suicidal ideation.  On a Tuesday in November 2007, he reported that he had his first shower since Friday.  The social worker recommended hospitalization for depression.  The Veteran did state that he was close to his wife and dog.  

In April 2008 the Veteran had suicidal ideation.  In February 2009 he reported passive suicidal ideation without plan or intent.  Mental status examination in April 2009 was notable for intermittent eye contact, normal speech, constricted range of affect, depressed mood, logical thought process, and no suicidal ideation.  However, 4 days later the Veteran reported daily thoughts of suicide.  The Veteran was hospitalized with complaints of worsening depression and thoughts of suicide.  It was noted that he had chronic suicidal ideation that was more intrusive and daily over the past few days.  He denied any suicidal intent, plan, or wish for suicide but did report feeling overwhelmed.  He denied having nightmares and flashbacks.  He was assigned a GAF score of 30.   

In August 2008, the Veteran reported having a relationship with two of his sisters but not with his living brothers.  A medical student performed a mental status examination and noted that speech had a normal rhythm and subdued tone.  There was a decreased range of affect and intensity though the Veteran appeared to become agitated when people repeatedly knocked on the examination room door.  Thought process was without word finding difficulties and was linear.  He denied hallucinations, illusions, and delusions.  He did have suicidal ideation without a plan, as well as irritability, but no homicidal ideation.  He understood why he was in the hospital, his symptoms of PTSD and depression, and expressed a desire to feel better.  Regarding judgment, he appeared capable of making his own decisions and was following the treatment plan.  A second mental status examination was performed by the chief resident of clinical psychiatry, who noted that the Veteran was well groomed, displayed psychomotor retardation and speech that was slow and low in volume.  The Veteran's mood was depressed and his affect restricted in range and constricted in intensity but appropriate to content.  He displayed no lability.  Thought process was logical and goal directed.  Thought content was devoid of obvious delusions, and the Veteran denied suicidal and homicidal ideation as well as audio and visual hallucinations; although he did have feelings of worthlessness and guilt.  Insight was good and judgment intact.  The diagnosis was major depressive disorder, recurrent, severe, and PTSD, chronic.  A GAF score of 45 was assigned.  

During treatment in September 2008 the Veteran appeared confused and complained of hallucinations, such as "guinea pigs on the floor and people in the room."  While being interviewed, the Veteran also reportedly saw a "bell and I was going to pick it up and ring it."  Mental status examination was positive for psychomotor retardation and poor eye contact.  The Veteran was cooperative except for parts of cognitive testing.  Speech was fluent, soft, and monotone with increased latency and a normal amount.  Affect was low range with decreased intensity and no lability, but congruent with content.  Thought process was goal directed, but there was derailment and confusion noted when answering with completely unrelated things.  For example, when asked about hallucinations while at home, the Veteran responded "No I did not take the laxative" and when asked about his sleep the previous night he responded "I don't not eat bread."  Thought content was devoid of suicidal or homicidal ideation or audio hallucinations.  There were no delusions.  Insight and judgment were adequate.  

Subsequent treatment notes indicate that medication may be causing the Veteran's hallucinations.  Later that month it was noted that the hallucinations resolved after discharging and decreasing certain medications.  

In June 2009, it was noted that the Veteran was showering only twice a week and feeling total apathy on the days he did not come to the VA.  

The Veteran was afforded another VA examination in September 2009.  He reported that he had been unemployed since January 2003 and previously worked as a self-employed tile setter.  Chart review indicated an 8th grade education.  The Veteran complained of reexperiencing, avoidance, sleep disturbance, irritability, concentration problems, increased startle responses, hypervigilance, sense of helplessness/guilt/worthlessness, thoughts of death and suicide.  New symptoms included a sense of a foreshortened future.  The examiner commented that anhedonia and social isolation seemed to be markedly increased since the last examination.  The Veteran described his symptoms as having a significant and profound impact on his day-to-day functioning.  He described having a good relationship with his wife yet he remarked "I feel like we're roommates."  He also described distant yet amicable relationships with his two younger children and that the relationship with his eldest daughter was "alright."  He denied having friends or regular social contacts.  He reported having intermittent difficulty with activities of daily living, stating that his wife occasionally has to remind him to shave and bathe.  He noted that he can sometimes forgo bathing for 3 days in a row "because I don't feel like it."

On mental status examination it was noted that the Veteran was moderately disheveled.  He was alert and fully oriented; his affect was flat and his mood congruent.  Speech rate was slower than normal, speech tone and volume were within normal limits, and speech content was logical and remarkable for themes of being frustrated with the overall compensation and pension process.  He denied auditory, visual, and tactile hallucinations as well as other symptoms of psychosis and mania.  He also denied current suicidal and homicidal ideation.  Insight and judgment were grossly intact.  

The examiner diagnosed PTSD, severe, chronic, as well as major depressive disorder, recurrent.  The current GAF score was 55, the low and high for the past year were 45 and 60, respectively.  The examiner commented that there was a marked increase in PTSD and depressive symptomatology in the past year.  The examiner opined that given the chronicity and deterioration of the Veteran's psychiatric status, more likely than not, the Veteran would not be able to secure and maintain gainful employment.  The examiner explained that the symptoms of the Veteran's PTSD and major depressive disorder are severe, and he continues to display significant social isolation and irritability which can inhibit the development of even the most fundamental work relationships.  In addition, the Veteran's hopelessness and passive suicidal ideation were poor prognostic factors for gainful employment.  

A treatment record from April 2010 noted that the Veteran was married but fighting with his spouse recently (verbally), and that he was not particularly close with his children.  The Veteran identified one friend who lived in Florida.  In June 2010, the Veteran reported no suicidal ideation and that the relationship with his wife had improved.  

In July 2010, the Veteran voluntarily presented to a VA emergency room with severe depressive symptoms and suicidal plan of overdosing on pain medication.  He was assigned a GAF score of 15.  He noted that he was having a hard time coping after receiving the letter from the RO denying his claim for an increased rating for PTSD.  He was able to contract for safety, however.  

The Veteran's vocational rehabilitation file indicates that he has an 8th grade education.  In October 2005, it was noted that the Veteran had one friend he had known for 20 years who he would go out with for coffee, but that was about it.  For purposes of vocational rehabilitation, VA found that the Veteran's PTSD symptoms inhibit abilities that are necessary for general daily activity and cause chronic problems resulting in an inability to perform some duties inherent in the Veteran's historical work pattern, and due to the fact that the Veteran does not currently have the appropriate educational or vocational training which would allow for a suitable employment consistent with his abilities, aptitudes, or interests, the Veteran was determined to have a vocational impairment directly related to the service-connected disabilities.

II. Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2009); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.

The Veteran contends that he is entitled to a higher initial disability rating for PTSD.  Such disability has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling. 

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the GAF score.  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 70 percent evaluation since the award of service connection.  His PTSD has resulted in occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, and mood).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

For example, the Veteran's PTSD has consistently been described as severe.  He has on numerous occasions reported passive suicidal ideation and was brought to the emergency room twice for suicidal thoughts.  His depression appears to be continuous and has been noted to affect his ability to function independently, appropriately and effectively.  On at least 2 occasions, inpatient hospitalization has been recommended as a result of his depression.  

His impulse control also appears to be somewhat impaired.  In November 2006, it was noted that the Veteran became very angry and threw a chair on a table, and in May 2007, the Veteran reported damaging a new refrigerator by throwing a teapot across the room and hitting it.  Likewise, periods of neglect of personal appearance and hygiene are shown.  In November 2007, the Veteran reported that he had his first shower in 4 days, and in June 2009 it was noted that the Veteran was showering only twice a week.  In September 2009, he reported having intermittent difficulty with activities of daily living, and that his wife has to remind him to shave and bathe.  He stated that he can sometimes forgo bathing for 3 days in a row.  On mental status examination it was noted that the Veteran was moderately disheveled.  The above symptoms suggest that the Veteran has occupational and social impairment with deficiencies in most areas.  

After resolving all doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 70 percent rating, but no more.  The competent medical evidence of record demonstrates that the Veteran's PTSD has not resulted in symptoms consistent with an even higher evaluation. 

Regarding the symptoms demonstrative of a 100 percent rating, while the Veteran speech has been described as slower than normal and soft with a subdued tone or monotone, this is not reflective of a gross impairment in communication.  The Veteran has not had delusions, and there is some suggestion that his reported hallucinations were medication induced.  In any event, when reviewing the entire record it is clear that the frequency of hallucinations has not been persistent as contemplated in the diagnostic criteria for a 100 percent rating.  Grossly inappropriate behavior has not been reported.  The Veteran has had passive suicidal ideation and has been hospitalized on two occasions for suicidal thoughts.  However, on multiple occasions the Veteran has noted that he does not actually intend to commit suicide.  Thus, the Veteran is not in persistent danger of hurting himself or others.  The Veteran has repeatedly been described as oriented and there are no reports of memory loss severe enough to affect his recall of the names of close relatives, his own occupation or his own name.  

The Veteran was reportedly disheveled during one examination and has noted that he bathes infrequently at times.  Neglect of personal appearance and hygiene falls within the criteria for a 70 percent rating; an inability to perform activities of daily living such as maintaining minimal personal hygiene has not been shown.  The Veteran's overall disability picture, as described above, more nearly approximates the criteria for the 70 percent rating.  See 38 C.F.R. § 4.7.  The Board is not suggesting that all symptomatology described in the 100 percent rating must be met to award that rating; rather, that the Veteran's overall disability picture is reflective of occupational and social impairment with deficiencies in most areas rather than total social and occupational impairment.  The Veteran has effectively participated in multiple outpatient appointments, group sessions and VA examinations.

The Board recognizes that the Veteran has trouble socializing outside of his immediate family or with members of his therapy groups.  However, total social impairment is not shown.  During the course of this appeal it was noted that the Veteran had a friend living in Florida and one friend he had known for 20 years who he would go out with for coffee (it is unclear if this is the same friend).  He also reported having a relationship with his children and two of his sisters.  The Veteran has been married for many years.  The Veteran does have occupational impairment; however, this is better addressed with a TDIU than with a 100 percent rating for PTSD as total social impairment is not shown in this case.  

The GAF scores assigned in this case - ranging from 45 to 60, but primarily in the 50's (with lower scores assigned after emergent treatment for suicidal thoughts) - also indicate that a 70 percent rating is more appropriate than a 100 percent rating in this case.  Scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning, which is in keeping with no more than a 70 percent rating.  Even the lowest score assigned other than during the two episodes of emergent treatment, 45, falls in the range of scores that reflects serious symptoms or serious impairment in social, occupational or school functioning.  Serious symptoms and serious impairment in social, occupational or school functioning are contemplated in a 70 percent rating.  Likewise, the Board recognizes that in 2004 it was reported that the Veteran had severe impairment in social and occupational functioning; however, such is contemplated by the 70 percent disability rating assigned.  

In summary, the Board concludes that the Veteran's symptoms of PTSD are adequately addressed by the 70 percent evaluation now assigned under Diagnostic Code 9411 for the entire period of the claim.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

With reasonable doubt resolved in the Veteran's favor a 70 percent rating for PTSD is warranted, effective October 9, 2003.

III. TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

Service connection is currently in effect for PTSD, evaluated as 70 percent disabling, and ascariasis, evaluated as noncompensably disabling.  Thus, the Veteran meets the threshold disability requirement for consideration of a TDIU.

The record establishes that the Veteran has an 8th grade education and previously worked as a self-employed tile setter.  

The evidence in this case indicates that the Veteran stopped working in July 2003 due to physical disability.  However, the record also reflects that the Veteran is not able to work due to symptomatology from his service-connected PTSD.  For example, in November 2005, a VA physician's assistant reported that the Veteran was not suited to employment at that time in part due to ongoing PTSD issues.  In March and April 2006 VA practitioners opined that the Veteran was not able to work at least in part due to his PTSD symptoms.  In September 2009, a VA examiner opined that given the chronicity and deterioration of the Veteran's psychiatric status, more likely than not, the Veteran would not be able to secure and maintain gainful employment and supported this opinion with a clearly stated rationale.    

Given the above, and resolving all doubt in the Veteran's favor, the Board finds that the criteria for a TDIU have been met since the date of the grant of service connection for PTSD - October 9, 2003.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability or disabilities as part of the initial adjudication of a claim).   



ORDER

A 70 percent rating for PTSD is granted from October 9, 2003, subject to the applicable laws and regulations governing the payment of monetary benefits.

A TDIU is granted effective October 9, 2003, subject to the applicable laws and regulations governing the payment of monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


